           Case 1:18-cv-05175-VSB Document 12 Filed 01/04/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
                                                                   ANSWER TO THE COMPLAINT
TYREIK WILLIAMS,                                                   ON BEHALF OF DEFENDANTS
                                                                   CITY  OF    NEW    YORK,
                                                    Plaintiff,     COMMISSIONER BRANN, AND
                                                                   BUREAU CHIEF CANTY
                          -against-
                                                                   18-CV-5175 (VSB)
CITY OF NEW YORK, COMMISSIONER                                     JURY TRIAL DEMANDED
BRANN, AND BUREAU CHIEF CANTY,

                                                Defendants.

-------------------------------------------------------------- x


                 Defendants City of New York, Commissioner Cynthia Brann, and Bureau Chief

Yolanda Canty, by their attorney, Zachary W. Carter, Corporation Counsel of the City of New

York, for their answer to the Complaint, respectfully allege, upon information and belief, as

follows:

                 1. Deny the allegations contained in paragraph “I” of the Form Complaint,

except admit that plaintiff purports to bring this action as stated therein.

                 2. Admit the allegations contained in paragraph “II” of the Form Complaint,

except state that plaintiff is currently incarcerated at the North Infirmary Command, 15-00 Hazen

Street, East Elmhurst, NY 11370.

                 3. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in in paragraph “III” of the Form Complaint, except admit that plaintiff

was incarcerated at the George R. Vierno Center (“GRVC”) located at 09-09 Hazen Street, East

Elmhurst, NY 11370 on or about May 19, 2018.

                 4. Deny the allegations contained in paragraph “IV” of the Form Complaint,

except admit that plaintiff purports to proceed as stated therein.
           Case 1:18-cv-05175-VSB Document 12 Filed 01/04/19 Page 2 of 4



               5. Deny the allegations contained in paragraph “V” of the Form Complaint and

its subsections, except admit that plaintiff was arrested on or about April 18, 2018, and was

subsequently incarcerated at West Facility from approximately April 24, 2018 until May 17,

2018.

               6. Deny the allegations contained in paragraph “VI” of the Form Complaint,

except admit that plaintiff purports to seek relief as stated therein.

               7. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in paragraph “VII” of the Form Complaint.

                               FIRST AFFIRMATIVE DEFENSE:

               8. The complaint fails to state a claim upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE:

               9. Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct and was not the proximate result of any act of defendants City of

New York, Commissioner Cynthia Brann, or Bureau Chief Yolanda Canty.

                              THIRD AFFIRMATIVE DEFENSE:

               10. Plaintiff provoked any incident.

                             FOURTH AFFIRMATIVE DEFENSE:

               11. Defendants City of New York, Commissioner Cynthia Brann, and Bureau

Chief Yolanda Canty have not violated any rights, privileges, or immunities under the

Constitution or laws of the United States or the State of New York or any political subdivision

thereof.




                                                  -2-
          Case 1:18-cv-05175-VSB Document 12 Filed 01/04/19 Page 3 of 4



                              FIFTH AFFIRMATIVE DEFENSE:

               12. Defendants Commissioner Cynthia Brann and Bureau Chief Yolanda Canty

have not violated any clearly established constitutional or statutory right of which a reasonable

person would have known and, therefore, are protected by qualified immunity.

                              SIXTH AFFIRMATIVE DEFENSE:

               13. Plaintiff may have failed to comply with New York General Municipal

Law §§ 50(e), et seq.

                            SEVENTH AFFIRMATIVE DEFENSE:

               14. At all times relevant to the acts alleged in the complaint, defendants

Commissioner Cynthia Brann, and Bureau Chief Yolanda Canty acted reasonably in the proper

and lawful exercise of their discretion.

                             EIGHTH AFFIRMATIVE DEFENSE:

               15. Plaintiff’s claims may be barred, in whole or in part, by the Prison Litigation

Reform Act, 42 U.S.C. § 1997e, for failure to exhaust his administrative remedies.

                              NINTH AFFIRMATIVE DEFENSE:

               16. Plaintiff’s claims may be barred, in whole or in part, by the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(e), for alleging a de minimis physical injury.

                             TENTH AFFIRMATIVE DEFENSE:

               17. Defendants Commissioner Cynthia Brann and Bureau Chief Yolanda Canty

had no personal involvement in the incidents alleged in the complaint.

                           ELEVENTH AFFIRMATIVE DEFENSE:

               18. Plaintiff has failed to mitigate his alleged damages.




                                                -3-
          Case 1:18-cv-05175-VSB Document 12 Filed 01/04/19 Page 4 of 4



                             TWELFTH AFFIRMATIVE DEFENSE:

                  19. At all times relevant to the acts alleged in the complaint, the duties and

functions of the municipal defendant’s officials entailed the reasonable exercise of proper and

lawful discretion. Therefore, defendant City of New York is entitled to governmental immunity

from liability.

                  WHEREFORE, defendants City of New York, Commissioner Cynthia Brann,

and Bureau Chief Yolanda Canty request judgment dismissing the complaint in its entirety,

together with the costs and disbursements of this action, and such other and further relief as the

Court may deem just and proper.

Dated: New York, New York
       January 4, 2019

                                                      ZACHARY W. CARTER
                                                      Corporation Counsel of the City of
                                                        New York
                                                      Attorney for Defendants
                                                      100 Church Street, Room 3-180
                                                      New York, New York 10007
                                                      (212) 356-2658

                                                      By:           /s/
                                                            Maria Fernanda DeCastro
                                                            Assistant Corporation Counsel


cc:     BY FIRST-CLASS MAIL
        Tyreik Williams
        B&C #: 541-18-00693
        Plaintiff Pro Se
        North Infirmary Command
        15-00 Hazen Street
        East Elmhurst, NY 11370




                                                -4-
